Exhibit 10.9

 

LOGO [g594501logo.jpg]  

    NICHOLAS FINANCIAL, INC.

    Automobile Dealer Retail Agreement

 

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.



 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

1 STOP MOTORSPORTS   ADVANTAGE USED CARS 1ST CHOICE AUTO SALES   ADVENTURE
CHRYSLER JEEP 1ST CHOICE AUTO SALES INC   ADVENTURE SUBARU LLC 1ST CLASS AUTO
SALES   AFFINITY AUTOMOTIVE REPAIRS & 1ST CLASS AUTOS   AFFORDABLE AUTO AUCTION
1ST FINANCIAL SERVICES   AJ CAR SALES 24/7 MOTORS LLC   AJ’S AUTO 247 AUTO SALES
  ALEX KARRAS LINCOLN 3 BROTHERS INC   ALEXANDRIA MOTORS INC 3005 AUTO WHOLESALE
CORP   ALFA MOTORS 301CARSALES.COM   ALL AMERICAN AUTO MART 31 W AUTO BROKERS
INC   ALL CREDIT CAR SALES LLC 4042 MOTORS LLC   ALL SEASONS AUTO SALES 414 AUTO
CENTER   ALL STAR AUTO GROUP 60 WEST AUTO SALES LLC   ALL STAR AUTO SALES 7TH
STREET AUTO SALES   ALL STAR DODGE CHRYSLER JEEP 83 AUTO SALES LLC   ALL STAR
MOTORS INC A & D MOTORS, INC.   ALL WHEEL AUTO A & S GRAND AVE   ALLAN VIGIL
FORD A 1 AUTO SALES INC   ALLANS SHOWCASE A CAR AUTO SALES & LEASING   ALLEN
TURNER AUTOMOTIVE A LOT OF USED CARS   ALMA CHEVROLET BUICK GMC A.R.J.’S AUTO
SALES, INC   AL’S AUTO MART A1 AUTO SALES   ALTERNATIVES A7AUTO.COM LLC  
AMERICAN AUTO SALES WHOLESALE AAA AUTOMOTIVE LLC   AMERICAN PRESTIGE AUTOS INC
AACC AUTO CAR SALES, INC   AMERIFIRST AUTO CENTER, INC. ABBY’S AUTOS, INC.   AMS
CARS ABC AUTOTRADER LLC   ANDY MOHR BUICK PONTIAC GMC ABES AUTO SALES   ANDY
MOHR CHEVROLET, INC. ACCEPTANCE AUTO SALES OF   ANDY MOHR TOYOTA ACCURATE
AUTOMOTIVE OF   ANGRY CARS ACCURATE MOTORCARS, INC   ANNIE RAE INC ACE AUTO STAR
LLC   ANSWER ONE MOTORS ACE AUTOMOTIVE, INC.   ANTHONY PONTIAC GMC BUICK INC
ACTION DIRECT USA   ANTHONY UNDERWOOD AUTOMOTIVE ACURA OF ORANGE PARK   ANTHONY
WAYNE AUTO SALES ADAMS AUTO GROUP   ANY CREDIT AUTO SALES LLC ADAMSON FORD LLC  
APPROVAL AUTO CREDIT INC. ADS AUTO DISCOUNT SALES INC   ARB WHOLESALE CARS INC
ADVANCED AUTO & TRUCK   ARBOGAST BUICK PONTIAC GMC ADVANCED AUTO BROKERS, INC.  
ARC AUTO LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ARCH ABRAHAM NISSAN LTD   AUTO PROFESSIONAL CAR SALES ARENA AUTO SALES   AUTO
RITE, INC ARES FINANCIAL SERVICES LLC   AUTO SELECT ART PINNOWS AUTO   AUTO
SELECT INC ASANKA CARS.COM   AUTO SENSATION USA, INC. ASHEBORO NISSAN, INC  
AUTO SOURCE OF GEORGIA ASSOCIATED AUTOMOTIVE GROUP   AUTO SOURCE UNLIMITED LLC
ATA TRUCK & AUTO SALES   AUTO SPORT, INC. ATCHINSON FORD SALES   AUTO STOP INC
ATL AUTO TRADE INC   AUTO TRADE GROUP INC ATL AUTOS .COM   AUTO TRADEMARK
ATLANTA BEST USED CARS LLC   AUTO VILLA ATLANTA LUXURY MOTORS INC   AUTO VILLA
WEST ATLANTIS RENT A CAR AND   AUTO WAREHOUSE INC AUTO AMERICA   AUTO WEEKLY
SPECIALS AUTO B GOOD   AUTO WISE AUTO SALES AUTO BRITE AUTO SALES   AUTO WISE
BUYING SERVICE INC AUTO CLUB OF MIAMI   AUTO WISE OF SHELBYVILLE AUTO CREDIT  
AUTO WORLD AUTO DIRECT   AUTODRIVE, LLC AUTO DIRECT COLUMBUS OH   AUTOLAND AUTO
DIRECT PRE-OWNED   AUTOLAND USA AT SMYRNA AUTO EXPRESS ENTERPRISE INC   AUTOMAC
USA INC AUTO EXPRESS INC   AUTOMART #1 LLC AUTO EXTREME INC   AUTOMATIC AUTO
CREDIT AUTO GROUP USA   AUTO-MATIC CREDIT ACCEPTANCE AUTO LIBERTY OF ARLINGTON  
AUTOMAX AUTO LINE, INC.   AUTOMAX ATLANTA AUTO LIQUIDATORS OF TAMPA, INC  
AUTOMAX OF ANDERSON AUTO LOOX   AUTOMAX OF GREENVILLE AUTO MAC 2   AUTOMAX OF
GREER AUTO MART, INC.   AUTOMONDEX INC AUTO MASTERS   AUTONET GROUP LLC AUTO
MASTERS OF HERMITAGE LLC   AUTONOMICS AUTO NETWORK OF THE TRIAD LLC   AUTOPLEX
AUTO NETWORK, INC.   AUTOPLEX IMPORT AUTO PARK CORPORATION   AUTOPLEX, LLC AUTO
PASS SALES & SERVICE CORP   AUTORAMA PREOWNED CARS AUTO PLAY LLC   AUTOS DIRECT
INC AUTO PLAZA INC   AUTOS ONLINE AUTO PLUS OF SMITHVILLE LLC   AUTOSHOW SALES
AND SERVICE AUTO POINT USED CAR SALES   AUTOSPORTS AUTO PORT   AUTOWAY CHEVROLET
AUTO PROFESSION CAR SALES 2   AUTOWAY FORD OF BRADENTON



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

AUTOWAY TOYOTA   BEST DEAL AUTO SALES AUTOWORLD USA   BEST FOR LESS AUTO INC
AUTOXSELL SALES & MARKETING   BEST KIA AVIS FORD   BEST MOTORS OF HOLLYWOOD INC
AZZA MOTORS, INC.   BEST VALUE AUTO SALES INC B & B AUTO PERFORMANCE LLC  
BETTER AUTOMALL LLC B & W MOTORS   BEXLEY MOTORCAR COMPANY LLC BAKER BUICK GMC
CADILLAC   BIG BLUE AUTOS, LLC BALLAS BUICK GMC   BIG BOYS TOYS FLORIDA LLC
BALTIMORE WASHINGTON AUTO   BIG O DODGE OF GREENVILLE, INC BAMA MOTORCARS INC  
BILL BLACK CHEVROLET, BANK AUTO SALES   BILL BRANCH CHEVROLET BARBIES AUTOS
CORPORATION   BILL BRYAN CHRYSLER DODGE JEEP BARGAIN SPOT CENTER   BILL BUCK
CHEVROLET, INC BARRETT & SONS USED CARS   BILL CLOUGH FORD INC BARTS CAR STORE  
BILL CURRIE FORD BASIC AUTO SALES   BILL MAC DONALD FORD INC BATES FORD INC  
BILL MARINE FORD INC BAY PINES AUTO SALES   BILL OWENS AUTO SALES BEACH BLVD
AUTOMOTIVE, INC   BILLS & SON AUTO SALES INC BEACH BOULEVARD AUTOMOTIVE INC  
BILLS AUTO SALES & LEASING,LTD BEACHSIDE RIDE   BILLY RAY TAYLOR AUTO SALES BEAR
VALLEY VEHICLE SALES INC   BIRMINGHAM WHOLESALE AUTO LLC BEASLEY-CROSS PRE OWNED
INC   BLACKSTONE IMPORTS OF BEAU TOWNSEND FORD   BLACKWELL MOTORS INC BEAU
TOWNSEND NISSAN, INC.   BLEECKER CHEVROLET PONTIAC BEDFORD AUTO WHOLESALE  
BLOOMINGTON AUTO CENTER BEEJAY AUTO SALES INC   BLOSSOM CHEVROLET, INC. BELAIR
ROAD DISCOUNT AUTO   BLUE PRINT AUTOMOTIVE GROUP II BELLS AUTO SALES   BOB HOOK
OF SHELBYVILLE, LLC BEN DAVIS CHEVROLET OLDSMOBILE   BOB JEANNOTTE BUICK GMC
TRUCK BEN MYNATT NISSAN   BOB KING MITSUBISHI BENSON CAR MART   BOB KING’S MAZDA
BENSON NISSAN   BOB MAXEY LINCOLN-MERCURY BEREA AUTO MALL   BOB MONTGOMERY
CHEVROLET, INC. BERGER CHEVROLET   BOB STEELE CHEVROLET INC. BERKELEY FORD  
BOBB SUZUKI BERMANS AUTOMOTIVE, INC.   BOBBY LAYMAN CHEVROLET, INC. BERT SMITH
INTERNATIONAL   BOLUFE ENTERPRISES, INC. BESSEMER AL AUTOMOTIVE LLC   BOOMERS
TRUCKS & SUVS LLC BEST BUY AUTO SALES OF TAMPA   BORCHERDING ENTERPRISE, INC
BEST BUY MOTORS   BOSAK HONDA BEST CAR PRICE USA, INC.   BOULEVARD AUTO SALES &
LEASING BEST CARS KC INC   BOWDEN MOTORS INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

BOYD’S AUTO SALES   CAPITOL CADILLAC BRAD WINDHAMS USED CARS INC   CAR BAZAAR
INC OF FRANKLIN BRADLEY CHEVROLET, INC.   CAR CENTRAL BRAD’S USED CARS   CAR
CITY USA LLC BRAMLETT PONTIAC INC   CAR COLLECTION OF TAMPA INC. BRANDON HONDA  
CAR COLLECTION, INC. BRANDON MITSUBISHI   CAR CONCEPTS REMARKETING BRANNON HONDA
  CAR CORNER BROMAR LLC   CAR DEPOT BRONDES FORD MAUMEE LTD   CAR FINDERS, LLC
BROTHER’S AUTO SALES   CAR MART FL.COM BROTHERS CHEVROLET OLDSMOBILE   CAR
SOURCE, LLC. BROWN’S AUTO SALES   CAR ZONE BRUCE KUNESH AUTO SALES   CAR ZONE
BRYANT USED CARS   CAR ZONE BSK MOTOR CARS   CARDINAL MOTORS INC BUCKEYE CITY
AUTOMOTIVE GROUP   CARDIRECT LLC BUCKEYE FORD LINCOLN MERC OF O   CAREY PAUL
HONDA BUCKEYE NISSAN, INC.   CARL GREGORY CHRYSLER-DODGE- BUDS AUTO SALES  
CARMART AUTO SALES, INC. BURNS CHEVROLET, INC   CARMART AUTOMALL LLC BURNWORTH
ZOLLARS INC   CARMASTERS OF ARLINGTON BUTLER KIA   CAROLINA AUTO EXCHANGE BUTLER
MOTOR CO. INC   CAROLINA AUTO SPORTS BUY RIGHT AUTOMOTIVE, LLC   CAR-RIGHT
BUYERS CHOICE AUTO CENTER LLC   CARROLLTON MOTORS BUZZ KARZ LLC   CARS & TRUCKS
BYERLY FORD-NISSAN, INC   CARS CARS CARS INC BYERS CHEVROLET LLC   CARS GONE
WILD II LLC BYERS KIA   CARS GONE WILD LLC C & D AUTO EXCHANGE   CARS N CARS,
INC. C & J AUTO WORLD LLC   CARS OF SARASOTA LLC C & S SALES   CARS R US
CADILLAC OF NOVI INC   CARSMART, INC. CAMPBELL BROTHERS AUTO SALE   CARZ, INC.
CANDY’S AUTO WORLD INC   CASCADE AUTO GROUP, LTD CANNON BUICK-MITSUBISHI  
CASTLE AUTO OUTLET, LLC CANNON USED CARS, INC   CASTLE USED CARS CAPITAL
AUTOMOTIVE SALES   CASTRIOTA CHEVROLET GEO INC. CAPITAL BUICK PONTIAC GMC LLC  
CAVALIER AUTO SALES INC CAPITAL FORD INC   CAVALIER FORD-PORTSMOUTH CAPITAL
MOTORS   CC MOTORS INC CAPITAL MOTORS LLC   CENTRAL PONTIAC INC. CAPITOL AUTO  
CHAMPION OF DECATUR, INC.



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

CHAMPION PREFERRED AUTOMOTIVE   COUGHLIN FORD OF CIRCLEVILLE CHARLES BARKER
PREOWNED OUTLET   COUGHLIN HYUNDAI CHARLES MOTOR CO.   COUNTRY HILL MOTORS INC
CHARLOTTE MOTOR CARS LLC   COUNTRY HILL MOTORS, INC. CHARS CARS LLC  
COUNTRYSIDE FORD OF CLEARWATER CHASE AUTO GROUP   COURTESY CHRYSLER DODGE JEEP
CHATHAM PARKWAY TOYOTA   COURTESY CHRYSLER JEEP DODGE CHOICE AUTO SALES  
COURTESY FORD CHOICE AUTOMOTIVE GROUP   COURTESY NISSAN CHRIS CARROLL AUTOMOTIVE
  COURTESY TOYOTA CHRIS MOTORS AUTO SALES   COX AUTO SALES, LLC CHRIS SPEARS
PRESTIGE AUTO   COX CHEVROLET INC CHRONIC INC.   COX TOYOTA/SCION CIRCLE CITY
ENTERPRISES, INC.   COYLE CHEVROLET CITA AUTO SALES INC   CRAIG & BISHOP, INC.
CITY STYLE IMPORTS INC   CRAIG & LANDRETH INC CITY USED CARS, INC   CRAMER HONDA
OF VENICE CJ’S AUTO STORE   CRAMER TOYOTA OF VENICE CLARK CARS INC   CREATIVE
AUTOMOTIVE FINANCIAL CLASSIC AUTO DEALER   CREDIT MASTER AUTO SALE INC CLASSIC
FORD   CREDIT NATION IZUZU CLASSIC TOYOTA   CREDITMAX AUTO GROUP CLEAN CARS  
CRENCOR LEASING & SALES CLIFT BUICK GMC   CRM MOTORS, INC. CLINTON FAMILY FORD  
CRONIC CHEVROLET, OLDSMOBILE- CLONINGER FORD OF HICKORY   CROSSROADS FORD INC
COAST TO COAST AUTO SALES   CROWN AUTO DEALERSHIPS INC. COASTAL AUTO GROUP INC.
DBA   CROWN HONDA COASTAL AUTOMOTIVE INC   CROWN KIA COCONUT CREEK HYUNDAI  
CROWN MOTORS INC COGGIN HONDA   CROWN NISSAN COLUMBUS AUTO RESALE, INC   CROWN
NISSAN GREENVILLE COLUMBUS CAR TRADER   CRYSTAL LAKE CHRYSLER JEEP INC COOK
MOTOR COMPANY   CURRIE MOTORS DRIVERS EDGE COPPUS MOTORS - CHRYSLER,JEEP   CURRY
HONDA CORAL WAY AUTO SALES INC   D & J MOTORS, INC. CORLEW CHEVROLET CADILLAC
OLDM   DAN CUMMINS CHV BUICK PONTIAC CORNERSTONER AUTOMOTIVE LLC   DAN HATFIELD
AUTO GROUP CORPORATE FLEET MANAGEMENT   DAN TOBIN PONTIAC BUICK GMC CORTEZ
MOTORS   DAN TUCKER AUTO SALES COUCH MOTORS LLC   DANE’S AUTO SALES LLC COUGHLIN
AUTOMOTIVE- PATASKALA   DAN’S AUTO SALES, INC COUGHLIN CHEVROLET- NEWARK  
DARCARS WESTSIDE PRE-OWNED COUGHLIN CHEVROLET OF   DAS AUTO BROKERS



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

DAVE GILL PONTIAC GMC   DON JACKSON CHRYSLER DODGE DAVE SINCLAIR LINCOLN   DON
MARSHALL CHYSLER CENTER DAVES JACKSON NISSAN   DON MEALEY CHEVROLET DAVID RICE
AUTO SALES   DON MOORE CHEVROLET CADILLAC DAVID SMITH AUTOLAND, INC.   DON REID
FORD INC. DAWSONS AUTO & TRUCK SALES INC   DON WOOD AUTOMOTIVE LTD DAYS AUTO
SALES INC   DONS AUTOMOTIVE GROUP LLC DBA AUTONATION CHEVROLET   DORAL CARS
OUTLET DEACON JONES AUTO PARK   DOTSON BROS CHRYS DODGE PLYM DEACON JONES NISSAN
LLC   DOUG MARINE MOTORS INC DEALER SERVICES FINANCIAL CTR   DOWN HOME MOTORS
LLC DEALERS CHOICE MOTOR COMPANY   DRIVE SOURCE DEALS FOR WHEELS   DRIVER SEAT
AUTO SALES LLC DEALS ON WHEELS   DRIVERIGHT AUTO SALES, INC. DEALS ON WHEELS
AUTO MART   DRIVERS WORLD DEALS ON WHEELS WHOLESALE LLC   DRIVEWAYCARS.COM DEALZ
AUTO TRADE   DUBLIN CADILLAC NISSAN GMC DEALZ ON WHEELZ LLC   DUGAN CHEVROLET
PONTIAC DEAN SELLERS, INC.   DUKE IMPORTS, INC. DEECO’S AUTO SALES INC   DULUTH
AUTO EXCHANGE DENNIS AUTO POINT   DUNN CHEVROLET OLDS INC. DEPENDABLE MOTOR
VEHICLES INC   DURAN MOTOR SPORTS INC DEREK MOTORCAR CO INC   DUVAL FORD
DESTINYS AUTO SALES   DYNASTY MOTORS DIAMOND II AUTO SALES, INC.   E & R AUTO
SALES INC DIAMOND MOTORS OF DAYTONA   E AUTO SOLUTIONS DIANE SAUER CHEVROLET,
INC.   EAGLE AUTO STORE INC DICK MASHETER FORD, INC.   EAGLE ONE AUTO SALES DICK
SCOTT NISSAN, INC.   EARL TINDOL FORD, INC. DIMMITT CHEVROLET   EAST ANDERSON
AUTO SALES DIRECT AUTO EXCHANGE, LLC   EAST CHARLOTTE NISSAN DIRECT AUTO SALES
LLC   EAST LAKE TRUCK & CAR SALES DIRECT SALES & LEASING   EAST ORLANDO KIA
DISCOUNT AUTO BROKERS   EASTERN SHORE AUTO BROKERS INC DIVERSIFIED AUTO SALES  
EASY AUTO AND TRUCK DIVINE AUTO SALES   EAZY RIDE AUTO SALES LLC DIXIE IMPORT
INC   ECONO MOTORS.NET DIXIE WAY MOTORS INC   ECONOMIC AUTO SALES INC DM MOTORS,
INC.   ECONOMY AUTO MART DODGE OF ANTIOCH INC   ECONOMY RENT A CAR & SALES INC
DOMESTIC ACQUISITIONS   ED HOWARD LINCOLN MERCURY INC. DON AYERS PONTIAC INC  
ED MARTIN PONTIAC GMC DON FRANKLIN CHEVROLET, BUICK   ED NAPLETON ELMHURST
IMPORTS I DON HINDS FORD, INC.   ED NAPLETON HONDA



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ED SCHMID FORD INC   FEDERICO PRE OWNED CENTER LLC ED VOYLES HONDA   FERMAN
CHRYSLER JEEP DODGE AT ED VOYLES HYUNDAI   FERMAN CHRYSLER PLYMOUTH ED VOYLES
KIA OF CHAMBLEE   FIAT OF SAVANNAH EDDIE ANDRESON MOTORS   FIAT OF WINTER HAVEN
EDDIE AUTO BROKERS   FINAST AUTO SALES EDDIE CRAIGS EXPRESS   FIRKINS C.P.J.S.
EDDIE MERCER AUTOMOTIVE   FIRST CHOICE AUTOMOTIVE INC EDGE MOTORS   FIRST STOP
AUTO SALES EDWARDS CHEVROLET CO   FISCHER NISSAN INC. EGOLF FORD OF BREVARD LLC
  FITZGERALD MOTORS, INC. EJ’S QUALITY AUTO SALES, INC.   FIVE STAR CAR & TRUCK
ELITE AUTO SALES OF ORLANDO   FIVE STAR FORD STONE MOUNTAIN ELITE CAR OUTLET INC
  FLETCHER CHRYSLER PRODUCTS INC ELITE CAR SALES OF CLEARWATER   FLORIDA AUTO
EXCHANGE ELITE CAR SALES WEST INC   FLORIDA FINE CARS INC ELITE IMPORTS  
FLORIDA TRUCK SALES ELITE MOTORS, INC.   FLOW HONDA ELITE RIDES   FLOW
VOLKSWAGEN OF GREENSBORO EMPIRE AUTO SALES & SERVICE   FORD OF PORT RICHEY
EMPIRE AUTOMOTIVE GROUP   FORT MYERS TOYOTA INC. ENGLEWOOD FORD   FORT PIERCE
MOTORS, INC. ENTERPRISE   FORT WALTON BEACH ENTERPRISE CAR SALES   FORT WAYNE
CREDIT CONNECTION I ENTERPRISE CAR SALES   FORT WAYNE TOYOTA/LEXUS OF ENTERPRISE
CAR SALES   FORTUNE MOTOR GROUP ENTERPRISE LEASING CO OF   FOX AUTO SALES
ENTERPRISE LEASING CO. OF ORL.   FOX FORD LINCOLN MIDWEST LLC ENTERPRISE LEASING
COMPANY   FOXWORTHY AUTO SUPERSTORE ENTERPRISE LEASING COMPANY   FRANK LETA
AUTOMOTIVE OUTLET ENTERPRISE LEASING COMPANY   FRANK MYERS AUTO SALES, INC
ERNEST MOTORS, INC.   FRANKIES AUTO SALES ERNIE PATTI AUTO LEASING &   FRED
ANDERSON KIA ERWIN CHRYSLER PLYMOUTH DODGE   FRED MARTIN FORD EXOTIC MOTORCARS  
FREDERICO PRE-OWNED CENTER LLC EXPERT AUTO GROUP INC   FREEDOM AUTO SALES
EXTREME MOTORCARS USA INC   FREEDOM AUTO SALES EZ AUTO & TRUCK PLAZA II INC  
FREEDOM AUTOMOTIVE OF IVEL EZ PAY AUTO SALES   FREEWAY MOTORCARS, INC. E-Z WAY
CAR SALES & RENTALS   FRENSLEY CHRYSLER PLYMOUTH FACIDEAL AUTO CENTER INC  
FRIDAY’S AUTO SALES, INC. FAIRLANE FORD SALES, INC.   FRIENDLY FINANCE AUTO
SALES FAMILY KIA   FRITZ ASSOCIATES FANELLIS AUTO   FRONTIER MOTORS INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

FUTURE AUTOMOTIVE LLC   GRAVITY AUTOS ROSWELL G & R AUTO SALES CORP   GREAT
BRIDGE AUTO SALES G & W MOTORS INC   GREAT LAKES CHRYSLER DODGE JEE GAINESVILLE
MITSUBISHI   GREEN FLAG AUTO SALES GANLEY BEDFORD IMPORTS INC   GREEN LIGHT CAR
SALES GANLEY CHEVROLET, INC   GREENBRIER DODGE OF CHES, INC. GANLEY CHRYSLER
JEEP DODGE INC   GREENE FORD COMPANY GANLEY EAST, INC   GREENLIGHT MOTORS, LLC
GANLEY LINCOLN MERCURY   GREEN’S TOYOTA GANLEY, INC   GREENWISE MOTORS GARY
SMITH FORD   GREER NISSAN GASTONIA CHRYSLER JEEP DODGE   GREG COATS CARS AND
TRUCKS GATES CHEV PONT GMC BUICK   GREG SWEET FORD INC GATEWAY AUTO PLAZA  
GRIFFIN FORD SALES, INC. GATOR CHRYSLER-PLYMOUTH, INC.   GRIMALDI AUTO SALES INC
GENE GORMAN AUTO SALES   GULF ATLANTIC WHOLESALE INC GENERAL AUTO LLC   GULF
COAST AUTO BROKERS, INC. GEN-X CORP   GULF MOTORS OF FT. MEYERS GEOFF ROGERS
AUTOPLEX   GWINNETT PLACE FORD GEORGIA CHRYSLER DODGE   GWINNETT PLACE NISSAN
GEORGIA FINE CARS LLC   H & H AUTO SALES GEORGIA MOTORS   H & S AUTO SALES LLC
GEORGIA ON WHEELS   HAASZ AUTO MALL, LLC GERALDA AUTO SALES   HAIMS MOTORS INC
GERMAIN TOYOTA   HALEY FORD GERMAIN TOYOTA   HALEY TOYOTA CERTIFIED GETTEL BMW
OF GAINESVILLE   HALLECK AUTO SALES GETTEL NISSAN OF SARASOTA   HALLEEN KIA
GETTEL TOYOTA   HAMILTON CHEVROLET INC GILBERT CHEVROLET COMPANY INC   HAMMCO
INC GLEN BURNIE AUTO EXCHANGE, INC   HAPPY AUTO MART GLOVER AUTO SALES   HAPPY
CARS INC GMT AUTO SALES, INC   HARBOR CITY AUTO SALES, INC. GOLDEN OLDIES  
HARDIE’S USED CARS, LLC GOLLING CHRYSLER JEEP   HARDY CHEVROLET GOOD MOTOR
COMPANY LLC   HARPER AUTO SALE, LLC GOOD TO GO AUTO SALES, INC.   HARRELSON
NISSA GOODMAN CHEV OLDS CAD NISSAN   HARRIET SALLEY AUTO GROUP LLC GORDON
CHEVROLET, INC.   HATFIELD USED CAR CENTER GORDON CHEVROLET-GEO   HAWKINSON
NISSAN LLC GOWEN WHOLESALE AUTO   HAYNES AUTO SALES LLC GR MOTOR COMPANY  
HEADQUARTER TOYOTA GRANT CAR CONCEPTS   HEATH MOTORSPORTS GRANT MOTORS CORP.  
HEATHER DAWN AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

HELLER CAR COMPANY, INC   HUBLER AUTO PLAZA HENDRICK CHEVROLET LLC   HUBLER
CHEVROLET INC HENDRICK CHRYSLER DODGE JEEP   HUBLER FINANCE CENTER HENDRICK
HONDA   HUBLER NISSAN, INC. HENDRICK HONDA   HUDSON AUTO SALES HENDRICK HYUNDAI
NORTH   HUNTER AUTO HENDRICKSCARS.COM   HUNTER SUBARU HYUNDAI HENNESSY MAZDA
PONTIAC   HUSTON MOTORS INC. HERITAGE AUTOMOTIVE GROUP   HWY 150 BUYERS WAY,
INC. HERITAGE BUICK GMC HONDA   HYUNDAI OF BRADENTON HERITAGE CADILLAC-OLDS,
INC.   HYUNDIA OF GREER HERITAGE MOTOR COMPANY   I 95 TOYOTA & SCION HERITAGE
MOTOR COMPANY INC.   I AM CARS LTD HERITAGE NISSAN   IAUTO INC HERRNSTEIN
CHRYSLER INC   IDEAL AUTO HIBDON MOTOR SALES   IDEAL USED CARS INC HICKORY
HOLLOW CARNIVAL KIA   IMAGINE CARS HIDY ACURA   IMPERIAL MOTORS HIGH Q
AUTOMOTIVE CONSULTING   IMPERIAL SALES & LEASING INC HIGHLINE AUTOSPORTS LLC  
IMPEX AUTO SALES HIGHLINE IMPORTS, INC.   IMPORT AUTO BROKERS INC HILL NISSAN
INC   IMPORTS OF TIDEWATER HILLMAN MOTORS, INC.   INDIAN RIVER LEASING CO
HILLSIDE MOTORS   INDOOR AUTO SALES, INC. HILTON HEAD MITSUBISHI   INDY
MOTORSPORTS HOGSTEN AUTO WHOLESALE   INDY’S UNLIMITED MOTORS HOLLAND BROTHERS
MOTORS LLC   INFINITI OF BEDFORD HOLLYWOOD MOTOR CO #1   INTEGRITY AUTO CENTER
INC HOLLYWOOD MOTOR CO #3   INTEGRITY AUTO PLAZA LLC HOLLYWOOD MOTOR SALES  
INTEGRITY AUTO SALES OF JACKSO HOMESTEAD MOTORS   INTEGRITY AUTOMOTIVE HOMETOWN
AUTO MART, INC   INTERNATIONAL AUTO LIQUIDATORS HONDA CARS OF BRADENTON  
INTERNATIONAL AUTO OUTLET HONDA CARS OF ROCK HILL   INTERSTATE MOTORS LLC HONDA
OF FRONTENAC   IVAN LEONARD CHEVROLET HONDA OF GAINESVILLE   J & M AFFORDABLE
AUTO, INC. HONDA OF MENTOR   J & M MOTORS LLC HONDA OF OCALA   JACK DEMMER FORD,
INC. HONDA OF THE AVENUES   JACK MAXTON CHEVROLET INC HOOSIER TOM, INC.   JACK
MAXTON CHEVROLET, INC HOOVER AUTOMOTIVE LLC   JACKIE MURPHY’S USED CARS HOOVER
CHRYSLER PLYMOUTH DODGE   JACK-SON AUTO SALES INC HOOVER MITSUBISHI CHARLESTON  
JACKSONVILLE AUTO LINK INC HORNBUCKLE MOTORS LLC   JACOBY MOTORS INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

JADES AUTO SALE INC   JK AUTOMOTIVE GROUP LLC JAKE SWEENEY CHEVROLET, INC  
JODECO AUTO SALES JAKE SWEENEY MAZDA WEST   JOE DENNIS MOTORS, LLC JAKE SWEENEY
SMARTMART INC   JOE KIDD MITSUBISHI JAKMAX   JOE WINKLE’S AUTO SALES LLC JAMES
TAYLOR AUTOPARK LLC   JOHN BLEAKLEY FORD JAMESTOWN AUTO SALES INC   JOHN FINGER
MAZDA JAMIE’S DISCOUNT AUTO SALES   JOHN HEISTER CHEVROLET JARRETT FORD OF PLANT
CITY   JOHN HIESTER CHEVROLET JARRETT GORDON FORD INC   JOHN HIESTER CHRYSLER
DODGE JARRETT-GORDON FORD OF WINTER   JOHN HINDERER HONDA JAX AUTO WHOLESALE,
INC.   JOHN JENKINS, INC. JAY CHEVROLET, INC   JOHN JONES CHEVY PONTIAC OLDS JAY
HONDA   JOHN KOOL LINCOLN MERCURY INC JAY PONTIAC BUICK   JOHNNY WRIGHT AUTO
SALES LLC JC AUTOMAX   JOHNNY’S AUTOS LLC JC LEWIS FORD, LLC   JOHNNYS MOTOR
CARS LLC JEANIES AUTOMOTIVE INC   JOHNSON AUTOPLEX JEFF SCHMITT AUTO GROUP  
JOMAX AUTO SALES JEFF WYLEF CHEVROLET OF   JON HALL CHEVROLET INC. JEFF WYLER
CHEVROLET, INC   JORDAN AUTO SALES JEFF WYLER SPRINGFIELD, INC   JOSEPH
CHEVROLET OLDSMOBILE CO JEFFREY P. HYDER   JOSEPH MOTORS JEFFREYS AUTO EXCHANGE
  JOSEPH TOYOTA INC. JENKINS ACURA   JPL AUTO EMPIRE JENKINS NISSAN, INC.   JT
AUTO INC. JERRY HAGGERTY CHEVROLET INC   JTR AUTOMOTIVE GROUP JERRY HUNT AUTO
SALES   JULIANS AUTO SHOWCASE, INC. JERRY WILSON’S MOTOR CARS   JUST-IN-TIME
AUTO SALES INC JERRYS CHEVROLET   K & B FINANCIAL SERVICES INC JIDD MOTORS INC  
K T AUTO SALES LLC JIM BURKE NISSAN   KACHAR’S USED CARS, INC. JIM COGDILL DODGE
CO   KAHLER AUTO SALES LLC JIM DOUGLAS SALES AND SERVICE   KALER LEASING
SERVICES INC JIM KIRBY AUTOMOTIVE   KALS AUTO SALES, INC. JIM ORR AUTO SALES  
KAR CONNECTION JIM SKINNER FORD INC   KARL FLAMMER FORD JIM WALDRON MILLER ROAD
INC   KAW VALLEY INDUSTRIAL INC JIM WHITE HONDA   KCK AUTO SALES JIM WOODS
AUTOMOTIVE, INC.   KEFFER PRE-OWNED SOUTH JIMMIE VICKERS INC.   KEITH HAWTHORNE
FORD OF JIMMY BROCKMAN USED CARS   KEITH HAWTHORNE HYUNDAI, LLC JIMMY SMITH
PONTIAC BUICK GMC   KEITH HAWTORNE FORD JJDS AUTO WHOLE SALE LLC   KEITH PIERSON
TOYOTA



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

KELLEY BUICK GMC INC   LAKE ST LOUIS AUTO KELLY NISSAN INC   LAKELAND CAR
COMPANY LLC KENDALL TOYOTA   LAKELAND NEW CAR ALTERNATIVE KENNYS AUTO SALES, INC
  LAKESIDE AUTO SALES, INC. KEN’S AUTOS   LAKEWOOD MOTOR SALES LLC KENS KARS  
LALLY ORANGE BUICK PONTIAC GMC KERNERSVILLE DODGE   LANDERS MCLARTY CHEVROLET
KEVINS CAR SALES   LANDERS MCLARTY SUBARU KEY CHRYLSER PLYMOUTH INC   LANDMARK
CDJ OF MONROE, LLC KIA ATLANTA SOUTH   LANE 1 MOTORS KIA AUTO SPORT   LANGDALE
HONDA KIA OF KIA COUNTRY OF SAVANNAH   LANGDALE HYUNDAI KIA OF ANDERSON  
LANIGAN’S AUTO SALES KIA OF CLARKSVILLE   LARRY JAY IMPORTS, INC KIA OF GASTONIA
  LARRY’S USED CARS KIA OF LEESBURG   LASCO FORD INC KIA TOWN CENTER   LEBANON
FORD LINCOLN KING AUTOMOTIVE, LLC   LEE FAMILY MOTORS INC KING MOTORS   LEE’S
AUTO SALES, INC KINGDOM CHEVROLET INC   LEES SUMMIT DODGE CHRYSLER JEE KINGDOM
MOTOR CARS   LEES SUMMIT NISSAN KINGS FORD, INC   LEGACY MOTORS KINGS HONDA  
LEGACY MOTORS #2 KINGS KIA   LETS DEAL AUTO SALES KINGS OF QUALITY AUTO SALES  
LEWIS AUTO SALES KINGSWAY MOTORS   LEXUS OF PEMBROKE PINES KISSELBACK FORD   LGE
CORP KLASSIC CARS LLC   LIBERTY AUTO CITY INC KMAX INC   LIBERTY AUTO OUTLET INC
KNE MOTORS, INC.   LIBERTY FORD SOUTHWEST, INC KNH WHOLESALE   LIBERTY MOTORS
LLC KNOX BUDGET CAR SALES & RENTAL   LIBERTY USED MOTORS INC KOE-MAK CORP  
LIPTON TOYOTA KUHN HONDA VOLKSWAGON   LITTLE RIVER TRADING CO OF KUHN MORGAN
TOYOTA SCION   LOGANVILLE FORD KUNES COUNTY FORD OF ANTIOCH   LOKEY NISSAN L & M
MOTORS, LLC   LONGSTREET AUTO LA AUTO STAR, INC.   LOR MOTORCARS LAFONTAINE AUTO
GROUP   LOU LARICHE CHEVROLET INC LAGRANGE MOTORS   LOU SOBH PONTIAC/BUICK/GMC
LAGRANGE TOYOTA INC   LOUDON MOTORS, INC LAKE HARTWELL HYUNDAI   LOWERY BROS.
OVERSTOCK LLC LAKE NISSAN SALES, INC.   LOWEST PRICE TRANSPORTATION LAKE NORMAN
MOTORS LLC   LUXURY AUTO DEPOT



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

LUXURY AUTO MALL   MAZDA SAAB OF BEDFORD LUXURY CARS & FINANCIAL, INC.   MAZDA
WESTSIDE LUXURY IMPORTS AUTO SALES   MCCLUSKY AUTOMOTIVE LLC LUXURY MOTORS LLC  
MCGHEE AUTO SALES INC. M & F AUTO PARK, INC.   MCJ AUTO SALES OF CENTRAL FLOR M
& L MOTOR COMPANY, INC.   MCKENNEY CHEVROLET M & M AUTO GROUP INC   MCKENNEY
DODGE LLC M & M AUTO SUPER STORE   MCKENNEY-SALINAS HONDA MACATAWA AUTO &
FINANCE CO   MD AUTO SALES LLC MACHADO AUTO SELL LLC   MEADE BROTHERS AUTO LLC
MACON DEALS INC   MEDINA AUTO BROKERS MADINA AUTO BROKERS   MEDLIN MOTORS, INC.
MAGIC IMPORTS OF   MELROSE PARK AUTO MALL MAHER CHEVROLET INC   MEMBERS SALES
AND LEASING INC MAINLAND AUTO SALES INC   MENTOR IMPORTS,INC. MANASSAS AUTO
TRUCK & TRACTOR   MENTOR NISSAN MANASSAS AUTOMOBILE GALLERY   MEROLLIS CHEVROLET
SALES MANNY’S USED CARS LLC   METRO IMPORTS INC MARANATHA AUTO   METRO USED CARS
MARANATHA CAR CO   METROLINA AUTO SALES INC MARCH MOTORS INC.   MIAMI AUTO
COLLECTION, INC MARIETTA AUTO MALL CENTER   MIAMI AUTO SHOW LLC MARK SWEENEY
BUICK PONTIAC GMC   MIAMI CARS INTERNATIONAL INC MARLOZ OF HIGH POINT  
MICHAEL’S IMPORTS MARSHALL FORD   MICHAEL’S MOTOR CO MARSHALL MOTORS OF FLORENCE
  MID AMERICA AUTO EXCHANGE INC MASHBURN MOTORS   MID AMERICA AUTO GROUP MASTER
CAR INTERNATIONAL, INC   MID ATLANTIC AUTO SALES NETWOR MASTER CARS   MID
ATLANTIC AUTO SPECIALIST MASTERS AUTO SALES LLC   MID FLORIDA WHOLESALERS INC
MATHEWS BUDGET AUTO CENTER   MID RIVERS MOTORS MATHEWS FORD INC.   MIDDLE
TENNESSEE AUTO MART LLC MATHEWS FORD OREGON, INC   MIDDLETOWN FORD, INC MATIA
MOTORS, INC   MIDFIELD MOTOR COMPANY, INC. MATRIX AUTO SALES, INC.   MIDSTATE
MOTORS MATTERN AUTOMOTIVE,INC   MID-TOWN MOTORS LLC MATTHEWS MOTOR COMPANY  
MIDWAY AUTO GROUP MATTHEWS MOTORS 2 INC   MIDWAY MOTORS MATTHEWS MOTORS INC.  
MIDWEST AUTO GROUP MISSOURI MATTHEWS-HARGREAVES CHEVROLET   MIDWEST AUTO STORE
LLC MAXIE PRICE CHEVROLETS OLDS,   MIDWEST FINANCIAL SERVICES MAXKARS MOTORS  
MIDWEST MOTORS & TIRES MAYSVILLE AUTO SALES   MIDWESTERN AUTO SALES, INC. MAZDA
OF SOUTH CHARLOTTE   MIG CHRYSLER DODGE JEEP RAM



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

MIKE BASS FORD   NALLEY HONDA MIKE CASTRUCCI CHEVY OLDS   NALLEY INFINITI MIKE
CASTRUCCI FORD OF ALEX   NAPLETON’S HYUNDAI MIKE CASTRUCCI FORD SALES  
NAPLETONS NISSAN/NAPLETONS MIKE ERDMAN TOYOTA   NAPLETON’S NORTH PALM AUTO PK
MIKE REED CHEVROLET INC   NAPLETON’S RIVER OAKS CHRYSLER MIKES TRUCKS AND CARS  
NAPLETON’S RIVER OAKS KIA MILE STRETCH AUTO SALES   NASA BROTHERS INC MILFORD
MOTORS, INC   NASH CHEVROLET COMPANY MILLENIUM AUTOMOTIVE GROUP   NASHVILLE
AUTOMOTIVE GROUP LLC MILNER O’QUINN FORD SALES INC   NASHVILLE MOTOR CARS
PREMIER MILTON DODGE CHRYSLER JEEP   NATIONAL ADVANCE CORP MILTON MARTIN HONDA  
NATIONAL AUTO SALES MINIVAN SOURCE, INC.   NATIONAL CAR MART, INC MIRACLE
CHRYSLER DODGE JEEP   NATIONAL ROAD AUTOMOTIVE LLC MITCHELL MOTORS   NEIL
HUFFMAN NISSAN MODERN CHEVROLET   NEIL HUFFMAN VW MODERN CORP   NELSON AUTO
GROUP MONROE DODGE/CHRYSLER INC.   NELSON AUTO SALES MONTGOMERY MOTORS   NELSON
MAZDA RIVERGATE MONTROSE FORD LINCOLN/MERCURY   NEW CARLISLE CHRYSLER JEEP
MONZON AUTO SALES INC   NEW GENERATION MOTORS INC MOODY MOTORS   NEWPORT AUTO
GROUP MORGAN MOTORS INC   NEWTON’S AUTO SALES, INC. MOTOR CAR CONCEPTS II  
NICKS AUTO MART MOTOR KING INC   NIMNICHT PONTIAC MOTOR WORLD INC   NISSAN OF
GALLATIN MOTORCARS TOYOTA   NISSAN OF MELBOURNE MOTORHOUSE INC   NISSAN OF ST
AUGUSTINE MOTORMAX OF GRAND RAPIDS   NISSAN ON NICHOLASVILLE MR AUTO SALES  
NITRO MOTORS LLC MR DEALS AUTO SALES & SERVICE   NORTH ATLANTA AUTO SUPERSTORE
MTS AUTO MALL, INC.   NORTH ATLANTA MOTORS LLC MUENSTERMAN MOTORS INC   NORTH
BROTHERS FORD, INC MULLINAX FORD OF PALM BEACH   NORTH POINT MOTORS, LLC
MUNGENAST ST. LOUIS HONDA   NORTHEAST AUTO FINANCE INC MURPHY AUTO SALES  
NORTHERN KENTUCKY AUTO SALES MURPHY MOTOR CO   NORTHGATE AUTO SALES MURPHY’S
AUTO SALES INC   NORTHSIDE AUTO SALES MURRAY’S USED CARS   NOURSE CHILLICOTHE MV
AUTO SALES   NUMBER ONE IN RADIO ALARMS INC MY CAR LLC   OAKES AUTO INC
MYLENBUSCH AUTO SOURCE LLC   OCEAN AUTO BROKERS N & D AUTO SALES, INC.  
O’CONNOR AUTOMOTIVE, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

O’CONNORS AUTO OUTLER   PAUL MILLER FORD, INC. O’DANIEL MOTOR SALES, INC.   PAUL
WALSH NISSAN INC OGDEN LINCOLN INC   PAYLESS MOTORS LLC OHIO AUTO CREDIT   PCT
ENTERPRISES LLC OKOLONA MOTOR SALES   PCT ENTERPRISES OF FLORIDA LLC OLATHE FORD
SALES, INC.   PEACH MOTORS LLC OLATHE QUALITY AUTO SALES   PEGGY’S AUTO SALES
OLD SOUTH SALES INC.   PELHAM’S AUTO SALES OLE BEN FRANKLIN MOTORS   PENSACOLA
AUTO BROKERS, INC OLIVER C. JOSEPH, INC.   PERFORMANCE CHEVROLET BMW ON THE ROAD
AGAIN, INC.   PERFORMANCE CHRYSLER JEEP DODG ON TRACK AUTO MALL, INC.  
PERFORMANCE GMC OF ONYX MOTORS   PERFORMANCE HONDA ORLANDO AUTOS   PETE
FRANKLIN’S WHOLESALE ORLANDO HYUNDAI   PETE MOORE CHEVROLET, INC OSCAR MOTORS
CORPORATION   PETERS AUTO SALES, INC. OVERLAND PARK MAZDA   PHILLIPS BUICK
PONTIAC GMC INC OXMOOR FORD LINCOLN MERCURY   PHILLIPS CHRYSLER-JEEP, INC OXMOOR
MAZDA   PHOENIX SPECIALTY MOTORS CORP P & C MOTOR INC   PILES
CHEV-OLDS-PONT-BUICK PACE CAR   PINEVILLE IMPORTS PACE CHEVROLET BUICK GMC  
PLAINFIELD AUTO SALES, INC. PACE MOTOR COMPANY   PLAINFIELD FAMILY AUTO & REPAI
PALM AUTOMOTIVE GROUP   PLATTNER’S PALM BAY FORD   PLAZA LINCOLN MERCURY PALM
BAY MOTORS   PLAZA PONTIAC BUICK GMC INC PALM BEACH AUTO DIRECT   POGUE
CHEVROLET INC PALM CHEVROLET   POWER PONTIAC GMC OLDSMOBILE PALM CHEVROLET OF
GAINESVILLE   PREFERRED AUTO PALM COAST FORD   PREMIER AUTO BROKERS, INC. PALM
HARBOR AUTO SALES INC   PREMIER AUTO EXCHANGE PALMETTO 57 NISSAN   PREMIER
AUTOWORKS SALES & PALMETTO WHOLESALE MOTORS   PREMIERE CHEVROLET, INC.
PAPPADAKIS CHRYSLER DODGE JEEP   PREMIUM AUTO BY RENT PAQUET AUTO SALES  
PREMIUM MOTORS LLC PARAMOUNT AUTO   PRESTIGE AUTO GROUP PARK AUTO MALL, INC  
PRESTIGE AUTO MALL PARKS AUTOMOTIVE, INC   PRESTIGE AUTO SALES II INC PARKS
CHEVROLET - GEO   PRESTIGE MOTORS PARKS CHEVROLET, INC   PRESTIGE MOTORS OF
VIERA PARKWAY MITSUBISHI   PRESTON AUTO OUTLET PARKWAY MOTORS INC   PRICE RIGHT
STERLING HEIGHTS PARKWAY MOTORS INC   PRICELESS AUTO SALES PAUL CERAME KIA  
PRIME MOTORS INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

PRIME MOTORS, INC.   RIGHTWAY AUTOMOTIVE CREDIT PRIME TIME MOTORS LLC   RIGHTWAY
AUTOMOTIVE CREDIT PRO MOTION CO INC   RIOS MOTORS PROCAR   RIVERSIDE MOTORS, INC
PROFESSIONAL AUTO SALES   RIVIERA AUTO SALES SOUTH, INC. PROVIDENCE AUTO GROUP
LLC   RML HUNTSVILLE AL AUTOMOTIVE QUALITY BANK REPOS   ROBERT LEE AUTO SALES
INC QUALITY CARS INC   ROCK BOTTOM AUTO SALES, INC. QUALITY IMPORTS   ROCKENBACH
CHEVROLET SALES INC QUALITY MOTORS LLC   ROD HATFIELD CHRYSLER DGE JEEP R & B
CAR COMPANY   RON BUTLER MOTORS, LLC R & Z 2 AUTO SALES   ROSE CITY MOTORS R & Z
AUTO SALES   ROSE CITY MOTORS R.H. CARS, INC.   ROSEN HYUNDAI OF ALGONQUIN LLC
RALEIGH PRE-OWNED INC   ROSEN NISSAN RANKL & RIES MOTORCARS, INC   ROSS’S AUTO
SALES RAY CHEVROLET   ROUEN MOTORWORKS LTD RAY SKILLMAN CHEVROLET   ROUSH HONDA
RAY SKILLMAN EASTSIDE   ROUTE 4 BUDGET AUTO RAY SKILLMAN FORD INC.   ROY
O’BRIEN, INC RAY SKILLMAN OLDSMOBILE AND   ROYAL AUTO SALES RAY SKILLMAN
WESTSIDE   ROYAL OAK FORD SALES, INC. RAYMOND CHEVROLET KIA   RP AUTOMOTIVE LLC
RE BARBER FORD INC   RPM AUTO SALES READY CARS INC   RPT SALES & LEASING LLC
REALITY AUTO SALES INC   RT 177 AUTO SALES INC REDMOND AUTOMOTIVE   RUSSELL AUTO
SALES REDSKIN AUTO SALES INC   RYAN’S AUTO SALES REGAL PONTIAC, INC.   S S AUTO
INC REIDSVILLE NISSAN INC   SABISTON MCCABE AUTO SOLUTIONS REITSMA AUTO SALES
INC   SAM GALLOWAY FORD INC. REVOLUTION MOTORS LLC   SANDERSON AUTO SALES INC
RFJ ENTERPRISES LLC   SANDY SANSING MAZDA INC RICART FORD USED   SANSING
CHEVROLET, INC RICE AUTO SALES   SATURN OF GREENSBORO RICE TOYOTA   SATURN OF
SARASOTA, INC. RICHMOND FORD   SAULS MOTOR COMPANY, INC. RICK CASE ATLANTA  
SAVANNAH AUTO RICK HENDRICK JEEP CHRYSLER   SAVANNAH AUTOMOTIVE GROUP RIDE
AMERICA AUTO SALES   SAVANNAH SPORTS AND IMPORTS RIDE N DRIVE   SAVANNAH TOYOTA
& SCION RIDE TIME, INC.   SC AUTO SALES RIGHT PRICE MOTORS, INC   SCARRITT
MOTORS INC RIGHTWAY AUTOMOTIVE CREDIT   SCHAELL MOTORS



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

SCHAUMBURG HYUNDAI   SOUTH DAYTON AUTO & TRUCK SERV SCOGGINS CHEVROLET OLDS
BUICK   SOUTH I-75 CHRYSLER DODGE JEEP SCOTT EVANS NISSAN   SOUTH MOTOR COMPANY
OF DADE SELECT AUTO SALES   SOUTH MOTORS HONDA SELECT AUTO SALES   SOUTHEAST
JEEP EAGLE SELECT MOTORS OF TAMPA INC.   SOUTHERN AUTO BROKERS SELECTIVE AUTO
SOURCE   SOUTHERN AUTOMOTIVE ENTERPRISE SERRA AUTOMOTIVE   SOUTHERN CUSTOM
MOTORS SERRA NISSAN VOLKSWAGON   SOUTHERN MOTOR COMPANY SERRA VISSER NISSAN INC
  SOUTHERN STATES NISSAN, INC. SHAD MITSUBISHI   SOUTHERN TRUST AUTO SALES
SHAMRA LLC   SOUTHFIELD JEEP-EAGLE, INC. SHARP CARS OF INDY   SOUTHGATE FORD
SHAVER MOTORS OF ALLEN CO INC   SOUTHPORT MOTORS SHAWNEE MOTORS GROUP   SPACE &
ROCKET AUTO SALES SHEEHAN PONTIAC   SPIRIT CHEVROLET-BUICK INC. SHEEHY FORD INC
  SPIRIT FORD INC SHELBYVILLE AUTOMOTIVE   SPITZER DODGE SHERDAN ENTERPRISES LLC
  SPITZER MOTOR CITY SHERIDAN AUTO SALES   SPORT MAZDA SHERMAN DODGE   SPORTS
CENTER IMPORTS INC SHERWOOD AUTO & CAMPER SALES   ST LOUIS AUTO BROKERS SHERWOOD
OF SALISBURY INC   ST LOUIS CARS & CREDIT INC SHOALS UNIVERSITY KIA   STANFIELD
AUTO SALES SHOOK AUTO INC   STAR AUTO SALES SHORELINE AUTO CENTER INC   STAR
MOTORS SHOW ME AUTO MALL INC   STARK AUTO GROUP SHUTT ENTERPRISES INC   STARK
AUTO SALES SIGN & DRIVE AUTO SALES LLC   STARRS CARS AND TRUCKS, INC SIGNATURE
MOTORS USA LLC   STATE AUT GROUP LLC SIMPLE AUTO SOLUTIONS LLC   STATE STREET
AUTO SALES SINA AUTO SALES, INC.   STEARNS MOTORS OF NAPLES SKY AUTOMOTIVE GROUP
CORP   STEELE AUTO SALES LLC SKYLINE MOTORS FO RALEIGH INC   STEPHEN A FINN AUTO
BROKER SMH AUTO   STERLING AUTO SALES SMITH STOKES CHEV CAD BUICK   STEVE
AUSTINS AUTO GROUP INC SNAP CAR BUYING   STEVE RAYMAN CHEVROLET, LLC SOLAR AUTO
SALES INC   STEWART AUTO GROUP OF SONS ACURA   STINGRAY CHEVROLET BARTOW LLC
SOURCE AUTOMOTIVE   STL AUTO BROKERS SOUTH 71 AUTO SALES   STOKES AUTOMOTIVE INC
SOUTH BEACH MOTOR CARS   STOKES BROWN TOYOTA SCION SOUTH CHARLOTTE PREOWNED AUTO
  STOKES HONDA CARS OF BEAUFORT SOUTH DADE TOYOTA   STOKES KIA



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

STOKES MAZDA   TEAM NISSAN OF MARIETTA STONECREST TOYOTA   TED A REA INC SUBARU
CONCORD   TED’S AUTO SALES, INC. SUBARU OF KENNESAW LLC   TEMPEST MOTORS SUBARU
OF MCDONOUGH, LLC   TENA AUTOMOTIVE LLC SUBARU OF PEMBROKE PINES   TENNESSEE
AUTO SALES SUBARU OF PORT RICHEY INC   TENNYSON CHEVROLET, INC. SUBURBAN AUTO
SALES   TERRY LABONTE CHEVROLET SUBURBAN CHRYSLER JEEP DODGE   TERRY LEE HONDA
SUMMIT CITY CHEVROLET, INC.   TEXON MOTORS LLC SUMMIT PRE-OWNED OF RALEIGH   THE
3445 CAR STORE, INC. SUN HONDA   THE AUTO GROUP LLC SUN TOYOTA   THE AUTO PARK
INC SUNCOAST KIA   THE AUTO STORE SUNSHINE AUTO BROKERS INC   THE AUTO STORE
SUNSTATE FORD   THE AUTO STORE SUNTRUP NISSAN VOLKSWAGEN   THE CAR BARN SUPER
AUTO SALES   THE CAR CABANA OF SUPER AUTO SALES   THE CAR CENTER SUPER AUTOS
MIAMI   THE CAR CENTER, LLC SUPERIOR ACURA   THE CAR CONNECTION, INC. SUPERIOR
AUTO SALES   THE CAR SHACK SUPERIOR HYUNDAI SOUTH   THE CAR SHOPPE LLC SUPERIOR
KIA   THE LUXURY AUTOHAUS INC. SUPERIOR MOTORS   THE TRUCK JUNCTION, INC
SUPERIOR MOTORS NORTH   THOMASVILLE TOYOTA SUPERIOR PONTIAC BUICK GMC,INC  
THORNTON CHEVROLET, INC SUPERSTORE BUYHERE PAYHERE LLC   THRIFTY CAR SALES
SUSKIS AUTO SALES   THRIFTY OF GRAND RAPIDS SUTHERLIN NISSAN MALL OF GA.  
TIFFIN FORD LINCOLN MERCURY SUTHERLIN NISSAN OF FT. MYERS   TILLMAN AUTO LLC
SUZUKI OF NASHVILLE   TIM FRENCH SUPER STORES, LLC SWEENEY BUICK PONTIAC GMC  
TIM LALLY CHEVROLET, INC SWEENEY CHRYSLER DODGE JEEP   TITAN AUTO SALES TAMIAMI
FORD, INC.   TNT AUTO SALES INC TAMPA HONDALAND   TNT USED AUTO SALES, INC.
TARGET AUTOMOTIVE   TOM BUSH AUTO PLEX TAYLOR AUTO SALES   TOM GILL CHEVROLET
TAYLOR AUTO SALES INC.   TOM HOLZER FORD TAYLOR MORGAN INC   TOM KELLEY BUICK
GMC PONTIAC TAYLOR’S AUTO SALES   TOM STENHOUWER AUTO SALES INC TEAM AUTOMOTIVE
  TONY ON WHEELS INC TEAM CHEVROLET OLDSMOBILE   TONY’S AUTO SALES OF TEAM HONDA
  TOP CAR CHICAGO LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

TOP CHOICE AUTO   USA MOTORCARS TOP GUN AUTO SALES LLC   USED AUTO IMPORTS OF
FLORIDA TOWN & COUNTRY AUTO & TRUCK   USED CAR SUPERMARKET TOWN & COUNTRY AUTO
SALES, LLC   VA CARS INC TOWN & COUNTRY FORD, INC.   VADEN NISSAN OF STATESBORO
TOWN & COUNTRY SELECT   VAN PAEMEL SALES TOWN CENTER NISSAN   VANGUARD AUTO
CENTER INC TOWNE EAST AUTO   VANN YORK NISSAN, INC. TOWNSEND IMPORTS   VANN YORK
PONTIAC BUICK GMC TOYOTA OF ALBANY   VANN YORK PONTIAC, INC. TOYOTA OF BEDFORD  
VANN YORK TOYOTA, INC TOYOTA OF CINCINNATI CO, INC.   VANS AUTO SALES TOYOTA OF
GOLDSBORO   VANTAGE MOTORS LLC TOYOTA OF HOLLYWOOD   VARSITY LINCOLN MERCURY
TOYOTA OF MUNCIE   VAS TOYOTA OF WINTER HAVEN   VELOCITY MOTORS INC TOYOTA
WEST/SCION WEST   VIC CANEVER CHEVROLET INC TRI-CITY AUTO MART   VICTORIA
MOTORS, LLC TRI-COUNTY CHRYSLER PRODUCTS   VICTORY CHEVROLET LLC TRINITY
AUTOMOTIVE   VICTORY HONDA OF MONROE TROPICAL AUTO OUTLET   VICTORY NISSAN
TROPICAL AUTO SALES   VILLAGE AUTOMOTIVE TROY FORD INC   VINCE WHIBBS
PONTIAC-GMC TRUCK TOWN INC   VIP AUTO ENTERPRISES INC TRYON AUTO MALL   VIP AUTO
GROUP, INC. TWIN CITY CARS INC   VIP AUTO SALES TWIN CITY NISSAN INC   VIRGINA
MOTOR CO. U.S. AUTO GROUP, INC.   VIZION AUTO U-DRIVE   VOGUE MOTOR CO INC
U-DRIVE AUTO LLC   VOLVO OF FT. MYERS UNITED AUTO SALES   WABASH AUTO CARE INC
UNITED MOTOR SPORTS   WADE FORD INC UNITED SALES AND LEASING, INC   WADE TRUCK &
AUTO SALES LLC UNITED VEHICLE SALES   WADKINS CARS & TRUCKS INC UNIVERSITY
HYUNDAI OF DECATUR   WALDEN AUTOMOTIVE ENTERPRISES UNIVERSITY MOTORS   WALDORF
FORD, INC. UNIVERSITY NISSAN   WALKER AUTO GROUP UNLIMITED AUTOMOTIVE   WALKER
FORD CO., INC. UNWIN AUTO SALES LLC   WALT SWEENEY FORD, INC URBAN AUTO SALES,
LLC   WALTERS AUTO SALES AND RENTALS US 1 CHRYSLER DODGE JEEP   WARSAW BUICK GMC
US MOTORS   WASHINGTON BLVD MOTORS USA AUTO & LENDING INC   WAYNESVILLE AUTO
MART USA AUTO & TRUCK, INC.   WEINE AUTO SALES EAST



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

WEINLE AUTO SALES   WILLETT HONDA SOUTH WEST CLAY MOTOR COMPANY LLC   WILMINGTON
AUTO CENTER WEST COAST CAR & TRUCK SALES   WINTER PARK AUTO EXCHANGE INC WEST
END AUTO SALES & SERVICE   WORLD AUTO WEST KENDALL TOYOTA   WORLD AUTO NET INC
WEST SIDE TOYOTA   WORLD AUTO, INC. WESTSIDE AUTO   WORLD CLASS MOTORS WESTSIDE
MOTOR CO   WORLD FORD STONE MOUNTAIN WHEEL UNIK AUTOMOTIVE &   WORLEY AUTO SALES
WHEELS & DEALS AUTO SALES   WOW CAR COMPANY WHEELS & DEALS AUTO SALES OF   XL1
MOTORSPORTS, INC WHEELS & MOTORS LLC   YADKIN ROAD AUTO MART WHEELS FOR SALE BY
OWNER &   YARK AUTOMOTIVE GROUP, INC WHEELS MOTOR SALES   YERTON LEASING & AUTO
SALES WHITE FORD CO., INC.   YOUR DEAL AUTOMOTIVE WHITEWATER MOTOR COMPANY INC  
ZAPPIA MOTORS WHITTEN AUTO CENTER   ZEIGLER CHEVROLET LLC WHOLESALE DIRECT  
ZEIGLER CHRYSLER DODGE JEEP WILDCAT AUTO SALES  